IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-11261
                         Summary Calendar



JANICE J. JONES,

                                         Plaintiff-Appellant,

versus

JO ANNE B. BARNHART, COMMISSIONER
OF SOCIAL SECURITY,

                                         Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 7:00-CV-217-R
                      --------------------
                         April 18, 2002

Before GARWOOD, BARKSDALE and DEMOSS, Circuit Judges.

PER CURIAM:*

     Janice J. Jones appeals the district court’s decision

affirming the determination by the Commissioner of Social

Security that she is not disabled within the meaning of the

Social Security Act.   Jones argues that the Administrative Law

Judge (ALJ) failed to state his specific findings concerning her

impairments and that it is impossible for the court to review

whether the ALJ considered the combined effect of her

impairments.   The ALJ expressly found that Jones suffered from


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-11261
                                 -2-

major depression, lupus arthralgia, and possibly systemic lupus

erythematosus.   The ALJ also implicitly found that Jones suffered

from asthma and migraine headaches as he found her residual

functional capacity was limited by the need to avoid concentrated

exposure to pulmonary irritants.   Although the ALJ did not

expressly state his findings concerning which impairments Jones

had, the ALJ considered all of the medical evidence and Jones’

testimony and determined that she “suffer[ed] from a combination

of impairments which cause more than a slight abnormality on her

ability to perform basic work activities.”   The ALJ also found

that Jones did not have an impairment or combination of

impairments of such severity to meet or equal any impairment

listed in Appendix 1, Subpart P, Regulation No. 4.   Jones has not

shown that the ALJ’s failure to identify specifically her

impairments affected her substantial rights.    See Anderson v.

Sullivan, 887 F.2d 630, 634 (5th Cir. 1989).   Further, the ALJ

applied the correct legal standard in determining whether Jones

was disabled.    See Villa v. Sullivan, 895 F.2d 1019, 1021 (5th

Cir. 1990).

     Jones argues that the ALJ did not provide sufficient reasons

for rejecting her subjective complaints.   The ALJ found that

Jones’ “testimony was credible to the extent consistent with her

residual functional capacity.”   The ALJ determined that the

objective medical evidence and Jones’ testimony concerning her

daily activities were inconsistent with her claim that pain and

fatigue prevented her from performing her past relevant work.

The ALJ provided sufficient reasons for his credibility
                           No. 01-11261
                                -3-

determination and assessment of the evidence.   See Falco v.

Shalala, 27 F.3d 160, 163 (5th Cir. 1994).   The ALJ’s evaluation

of the credibility of Jones’ subjective complaints is entitled to

judicial deference because it is supported by substantial

evidence.   See Villa, 895 F.2d at 1024; see also Newton v. Apfel,

209 F.3d 448, 459 (5th Cir. 2000).

     AFFIRMED.